Case 7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18 Page 1 of 20




                         EXHIBIT D
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                               INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1     7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18RECEIVED
                                                                          Page 2 of 20
                                                                                 NYSCEF: 10/19/2018




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF WESTCHESTER

         THE PLUMBING SUPPLY, LLC d/b/a FAUCET WORKS
         and FRANK SABIA,
                                                                                Index No.:
                                  Plaintiffs,
                                                                                Date Purchased:
                  - against -

         GROUNDWATER AND ENVIRONMENTAL SERVICES,                                SUMMONS
         INC., and CPD NEW YORK ENERGY CORPORATION,

                                  Defendants.

         TO THE ABOVE-NAMED DEFENDANTS:
                  YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a copy
         of your answer on plaintiff’s attorneys within 20 days after the service of this summons, exclusive
         of the day of service (or within 30 days after the service is complete if this summons is not
         personally delivered to you within the State of New York); and in case of your failure to appear or
         answer, judgment will be taken against you by default for the relief demanded in the complaint.
                  Plaintiff designates Westchester County as the place of trial based on the location of the
         property which is the subject of this action and the local in which all parties transacted business.

         Dated:    White Plains, New York
                   October 19, 2018

                                                              CERMELE & WOOD LLP


                                                              By:
                                                                    Mark Cermele
                                                                    Eric Lindquist
                                                                    Attorneys for Plaintiff
                                                                    2 Westchester Park Drive, Suite 110
                                                                    White Plains, New York 10604
                                                                    (914) 967-2753
                                                                    mark@cw.legal




                                                       1 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                           INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1    7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18RECEIVED
                                                                         Page 3 of 20
                                                                                NYSCEF: 10/19/2018




         TO:   Groundwater and Environmental Services, Inc.
               440 Creamery Way, Suite 500
               Exton, Pennsylvania 19341

               CPD New York Energy Corporation
               536 Main Street
               New Paltz, New York 12561




                                                 2 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                           INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1    7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18RECEIVED
                                                                         Page 4 of 20
                                                                                NYSCEF: 10/19/2018




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF WESTCHESTER
         -----------------------------------------------------------------------x
         THE PLUMBING SUPPLY, LLC d/b/a FAUCET                                  : Index No.
         WORKS and FRANK SABIA,                                                 :
                                                                                :
                                     Plaintiffs,                                :
                                                                                :
                   - against -                                                  : COMPLAINT
                                                                                :
         GROUNDWATER AND ENVIRONMENTAL                                          :
         SERVICES, INC., and CPD NEW YORK ENERGY                                :
         CORPORATION,                                                           :
                                                                                :
                                     Defendants,                                :
         ---------------------------------------------------------------------- x

                Plaintiffs, THE PLUMBING SUPPLY, LLC, d/b/a FAUCET WORKS (“Faucet Works”),

         and Frank Sabia, by their attorneys, CERMELE & WOOD LLP, as and for their Complaint against

         Defendant, Groundwater Environmental Services, Inc. (“GES”), and Defendant CPD New York

         Energy Corporation (“CPD”) alleges as follows:

                                                   THE PARTIES

                1.      Plaintiff Faucet Works is a domestic limited liability company organized under

         Chapter 34 of McKinneys Consolidated Laws of the State of New York, having its principal place

         of business located at 395 White Plains Road, Eastchester, New York, 10709 (the “Faucet Works

         Site”). Faucet Works owns and operates a plumbing supply store on the Faucet Works Site.

                2.      Plaintiff Frank Sabia is a natural person residing at 34 Vernon Drive, Scarsdale

         New York 10583 in the state of New York. Sabia is President and Sole Managing Director of The

         Plumbing Supply, Inc., d/b/a Faucet Works.

                3.      Upon information and belief, Defendant GES is and was at all times relevant to the

         allegations set forth in the Complaint a corporation incorporated in the state of Pennsylvania




                                                       3 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                                INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1        7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18RECEIVED
                                                                             Page 5 of 20
                                                                                    NYSCEF: 10/19/2018




         having a principal place of business at 44o Creamery Way, Suite 500, Exton, Pennsylvania 19341,

         and authorized to conduct business in the state of New York. GES is an environmental consulting

         firm.

                   4.      Upon information and belief, Defendant CPD is a domestic corporation having its

         principal place of business at 536 Main Street, New Paltz, NY. CPD owns and operates, among

         others, a gasoline service station at 407 White Plains Road, Eastchester, New York (the “CPD

         Site”).

                                                    BACKGROUND

                   5.      This action arises out of the conduct of CPD and its environmental consultant, GES,

         in the remediation of contamination of the Faucet Works Site caused by the migration of petroleum

         from the CPD Site to the soil and groundwater under the Faucet Works Site.

                   6.      CPD operates a gasoline service station on the CPD Site.

                   7.      The CPD Site is located north and immediately adjacent to the Faucet Works Site.

                   8.      Petroleum contamination was reported at the CPD Site in November 1989 under

         New York Department of Environmental Control (“DEC”) DEC Spill No. 89-13000.

                   9.      At least nine (9) other reported petroleum spills have occurred at the CPD Site since

         November 1989, causing severe contamination of the soil and groundwater under the CPD Site.

                   10.     Upon information and belief, ExxonMobil Oil Company (“EMOC”) operated a

         gasoline service station on the CPD Site from a date prior to November 1989 until on or about

         January 13, 2011.

                   11.     Upon information and belief, GES performed environmental services to EMOC

         concerning the CPI Site and the Faucet Works Site from at least 2002 until in or about January,

         2011.



                                                             2


                                                         4 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                             INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1     7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18RECEIVED
                                                                          Page 6 of 20
                                                                                 NYSCEF: 10/19/2018




                12.     Upon information and belief, while employed by EMOC, GES designed, installed,

         operated and maintained a system (the “Faucet Works Remediation System”) for remediating and

         monitoring the levels of VOCs, including BTEX and other toxic compounds, in the soil and ground

         under the Faucet Works Site and in the air in the building on the Faucet Works Site.

                13.     This action further arises out of petroleum contamination that has migrated from a

         second gasoline service station, located at 381 White Plains Road, Eastchester, New York, (the

         “CFI Site”).

                14.     The CFI Site is located south and immediately adjacent to the Faucet Works Site.

                15.     There have been numerous reported petroleum releases at the CFI Site, from 1986

         until most recently in 2017.

                16.     Upon information and belief, petroleum contamination at the CFI Site has migrated

         to the Faucet Works Site.

                17.     Upon information and belief, GES has performed petroleum investigating and

         monitoring work at the CFI Site beginning in approximately 1999.

                                  HEALTH RISKS OF THE CONTAMINATION

                18.     The hazardous substances contaminating the CPD Site and the CFI include non-

         aqueous phase liquids (“NAPL”), or “free product” petroleum.

                19.     Volatile Organic Compounds (“VOCs”) and other toxic petroleum compounds

         have migrated from the CPD Site and the CFI Site and permeated the soil and groundwater under

         the Faucet Works Site.

                20.     VOC contamination of the soil and groundwater under the CPD Site, the CFI Site

         and the Faucet Works Site includes benzene, toluene, ethylbenzene, and xylene (“BTEX”).




                                                         3


                                                     5 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                             INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1     7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18RECEIVED
                                                                          Page 7 of 20
                                                                                 NYSCEF: 10/19/2018




                21.     VOCs such as BTEX, even at low levels, pose a risk of chronic health effects,

         especially due to long-term exposure.

                22.     Immediate exposure to VOCs can cause eye and respiratory tract irritation,

         headaches, dizziness, visual disorders, fatigue and memory impairment.

                23.     Potential long-term effects of exposure to VOCs include damage to the liver,

         kidneys and central nervous system and the development of cancer.

                                      THE FPA AND THE GES PROJECT

                24.     Upon information and belief, on or about January 13, 2011, CPD entered into a

         Fixed Price Remediation Agreement (the “FPA”) to govern the services of GES in performing

         remediation, monitoring, analysis and reporting activities on the CPD Site and the Faucet Works

         Site (the “GES Project”).

                25.     An objective of the GES Project was to enable CPD to obtain from the DEC a “no

         further action letter” indicating that all contamination affecting the Faucet Works Site as a result

         of the discharge of petroleum on the CPD Site had been investigated and remediated to the

         applicable legal standards and that no continuing violation of applicable state or federal

         environmental laws existed based on DEC Spill No. 89-13000.

                26.     Upon information and belief, the GES Project was intended, in whole or in part, to

         fulfill the terms of an environmental remediation plan approved by the New York Department of

         Environmental Conservation (the “DEC”) in connection with DEC Spill No. 89-13000.

                                                 GES’S BAD FAITH
                27.     Upon information and belief, as early as 1999, GES performed petroleum

         contamination remediation services at the CFI Site on behalf of Exxon Company, U.S.A.

         (“ECUSA”), a predecessor of CFI in ownership of the CFI Site.



                                                          4


                                                      6 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                          INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1      7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18RECEIVED
                                                                           Page 8 of 20
                                                                                  NYSCEF: 10/19/2018




                 28.     Upon information and belief, no later than December, 2004, GES concluded that

         contamination of the CFI Site was migrating to the Faucet Works Site.

                 29.     Upon information and belief, in or about September, 2007, GES submitted to DEC

         a proposed work plan referring to potential petroleum contamination of the Faucet Works Site

         originating from the CFI Site.

                 30.     In May, 2008, GES submitted a report to the DEC documenting petroleum

         contamination in soils and groundwater along the boundary between the Faucet Works Site and

         the CFI Site.

                 31.     GES’s May 2008 Report states that contamination of the Faucet Works Site may

         have originated on from the CFI Site.

                 32.     Upon information and belief, prior to January, 2011, when it entered into the FPA

         with CPD, GES had access to documents prepared by Geologic Services Corporation, an

         environmental firm working on behalf of ECUSA, indicating that petroleum contamination from

         the CFI Site was migrating toward the Faucet Works Site.

                 33.     Upon information and belief, when it entered into the FPA with CPD, GES failed

         to inform CPD that GES had identified the CFI Site as a source, or a potential source, of

         contamination of the Faucet Works Site.

                 34.     As a part of the scope of work under the FPA, GES was required to investigate the

         potential for a link between the petroleum contamination of the CFI Site and the Faucet Works

         Site.

                 35.     Upon information and belief, when it assessed the contamination of the Faucet

         Works Site in the initial stages of the GES Project, GES acquired information suggesting that the




                                                         5


                                                     7 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                           INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1     7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18RECEIVED
                                                                          Page 9 of 20
                                                                                 NYSCEF: 10/19/2018




         CFI Site was a likely source of contamination of the Faucet Works Site but failed so to notify CPD

         or the DEC.

                36.     Upon information and belief, GES designed the Remediation System solely to

         address toxic petroleum vapors exclusively originating from contamination of the CPD Site.

                37.     Upon information and belief, in designing and implementing the scope of work

         under the FPA, GES deliberately relied upon monitoring wells close to the boundary between the

         CPD Site and the Faucet Works Site, and not on monitoring wells along the boundary between the

         CFI Site and the Faucet Works Site.

                38.     Upon information and belief, GES was motivated to design the Remediation

         System to focus on contamination migrating from the CPD Site because under the FPA it would

         receive payment for remediation for DEC Spill No. 89-13000 only when DEC closed that spill

         number.

                39.     Upon information and belief, at some point prior to its negotiation and execution

         of the FPA, GES entered into a lucrative service agreement with CFI for environmental services

         on a large number of sites owned by CFI.

                40.     Upon information and belief, CFI instructed GES not to investigate CFI as a

         potential source of contamination of the Faucet Works Site despite the contrary requirement of the

         FPA.

                41.     Upon information and belief, GES obeyed CFI’s instruction not to pursue CFI as a

         potential source of contamination because of the value of the business relationship between GES

         and CFI.

                42.     Upon information and belief, GES emphasized data from monitoring wells near the

         boundary between CPD and the Faucet Works Site, and ignored or de-emphasized data from



                                                         6


                                                     8 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                             INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1     7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18 RECEIVED
                                                                          Page 10 NYSCEF:
                                                                                  of 20   10/19/2018




         monitoring wells near the boundary between CPD and the Faucet Works Site showing higher

         concentrations of VOCs than was found in the CPD wells, to make it appear that all of the

         contamination of the Faucet Works Site had migrated from the CPD Site.

                43.      Upon information and belief, GES continued throughout the GES Project to submit

         its reports to DEC exclusively under DEC Spill No. 89-13000, which concerned a spill on the CPD

         Site, despite GES’s knowledge that the CFI Site was a likely source of contamination of the Faucet

         Works Site.

                44.      GES knew and intended that the remediation and monitoring system operated and

         maintained on the Faucet Works Site would not be effective to identify or remediate contamination

         coming from the CFI Site.

                45.      GES intentionally and with reckless disregard for the health of Plaintiff Frank

         Sabia, and that of the employees and customers of Plaintiff Faucet Works, prolonged their

         exposure to BTEX and other hazardous compounds in order to obtain quicker payment from CPD

         while preserving is business relationship with CFI.

                46.      But for GES’s callous and reckless conduct as described above a proper

         remediation and monitoring system would have been implemented on the Faucet Works Site that

         would have prevented severe damage to Plaintiff Frank Sabia’s health as set out in Plaintiffs’ First

         Cause of Action.

                                                 NEAR PRIVITY

                47.      The GES Project was intended to benefit Plaintiffs personally by (a) returning the

         Faucet Works Site to its condition prior to DEC Spill No. 89-13000, thus restoring property value

         lost as a result of the contamination of the Faucet Works Site, and (b) eliminating the health risk

         to Plaintiff Frank Sabia and the employees and customers of Plaintiff Faucet Works from toxic



                                                          7


                                                      9 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                            INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1     7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18 RECEIVED
                                                                          Page 11 NYSCEF:
                                                                                  of 20   10/19/2018




         fumes being released on the Faucet Works Site as a result of the migration of petroleum

         contamination from the CPD site.

                48.      A significant portion of the GES Project was to be performed on the Faucet Works

         Site for the personal benefit of Plaintiffs, including the operation and maintenance of equipment

         for the filtration and monitoring of air and water contamination, and including responding to calls

         from Plaintiffs concerning malfunctioning equipment, flooding, and increased petroleum odors on

         the Faucet Works Site.

                49.      At all relevant times GES was aware that the GES Project was intended for the

         specific purposes of remediating the effects of petroleum contamination on the Faucet Works

         property and protecting the health of persons, including Plaintiff Frank Sabia, who were frequently

         or continually exposed to toxic fumes caused by the migration of petroleum contamination from

         the CPD Site to the Faucet Works Site.

                50.      Plaintiffs relied upon GES’s professional skill and ability in implementing the GES

         Project to make and keep the Faucet Works premises safe for human occupation, and in particular

         to protect the health of Plaintiff Frank Sabia.

                51.      GES was at all relevant times aware that Plaintiffs relied upon GES’s proper

         professional implementation of the GES Project, as shown by (a) GES’s participation in meetings

         with Plaintiffs and Plaintiffs’ professional advisors concerning the adequacy of the GES Project to

         effect the proper remediation of the Faucet Works Site, (b) GES’s conduct in responding to

         Plaintiffs’ calls concerning equipment failure, flooding and increased petroleum odors, and (c)

         GES providing to Plaintiffs from time to time copies of its written reports to CPD concerning its

         activities on the Faucet Works Site.




                                                           8


                                                       10 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                              INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1      7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18 RECEIVED
                                                                           Page 12 NYSCEF:
                                                                                   of 20   10/19/2018




                 52.      Based on the foregoing facts, GES was at all relevant times in “near privity” with

         Plaintiffs in respect of the NFA and the GES Project and they are therefore entitled to recover

         against GES for professional negligence.

                                       CONTINUOUS REPRESENTATION

                 53.      The GES Project commenced at or about the time CPD and GES executed the FPA

         in January, 2011.

                 54.      The GES Project continued without interruption until GES ceased providing

         environmental remediation, monitoring and reporting services on the Faucet Site in or about June,

         2016.

                 55.      The continuous professional relationship between CPD and GES was in connection

         with the particular matter from which Plaintiffs’ professional negligence claim set forth in its First

         and Second Causes of Action arises, to wit, the provision of environmental engineering services

         for the benefit of Plaintiffs in the course of the GES Project as contemplated by the FPA.

                 56.      At all times during the GES Project, Plaintiffs were entitled to rely on GES’s

         professional ability and good faith, and Plaintiffs could not reasonably have been expected to

         question and assess the manner in which GES implemented remedial measures under the FPA.

                 57.      Plaintiffs did rely on GES’s professional ability and good faith, and Plaintiffs did

         not reasonably expect to question and assess the manner in which GES implemented remedial

         measures under the FPA.

                 58.      Based on the foregoing facts, Plaintiffs are entitled to recover damages sounding in

         professional negligence against GES throughout the period of the GES Project under the doctrine

         of continuous representation.




                                                           9


                                                       11 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                             INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1     7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18 RECEIVED
                                                                          Page 13 NYSCEF:
                                                                                  of 20   10/19/2018




                           JOINT AND SEVERAL LIABILITY OF CPD AND GES

                59.      Defendant CPD had a duty to supervise and instruct Defendant GES in the

         performance of the GES Project.

                60.      Plaintiffs put Defendant CPD on notice of GES’s professional negligence as

         described above by verbal and written complaints.

                61.      Defendant CPD failed to use reasonable care in the supervising GES in the latter’s

         performance of the GES Project.

                62.      Defendant CPD’s negligent supervision of GES proximately caused Plaintiffs’

         damages as described in the First and Second Causes of Action.

                63.      Defendant CPD failed to use reasonable care in giving instruction to GES

         concerning the latter’s performance of the GES Project.

                64.      Defendant CPD’s negligence in giving instruction to GES proximately caused

         Plaintiffs’ damages as described in the First and Second Causes of Action.

                65.      Defendant CPD was under a statutory duty to perform or control the work

         comprising the GES Project under the federal Resource Conservation and Recovery and the New

         York Navigation Law.

                66.      Defendant CPD knew or should have anticipated that the GES Project involved

         special dangers inherent in the work, to wit, the risk that negligent performance of the GES Project

         was likely to cause illness or injury due to exposure to VOCs, including BTEX and other toxic

         compounds, as well as loss of value of the Faucet Works Site, and the commercial turnover and

         business goodwill of Plaintiff Faucet Works.




                                                         10


                                                     12 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                                 INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1        7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18 RECEIVED
                                                                             Page 14 NYSCEF:
                                                                                     of 20   10/19/2018




                   67.      Based on the foregoing facts, Defendant CPD is vicariously liable, jointly and

         severally, for the negligence of its contractor, GES, as alleged in the First and Second Causes of

         Action.

                                            FIRST CAUSE OF ACTION
                   (Professional Negligence Against GES and CPD on behalf of Plaintiff Frank Sabia)

                   68.      Plaintiffs repeat and reallege all of the foregoing allegations as if fully set forth

         herein.

                   69.      In the course of its performance of the GES Project Defendant GES failed to

         exercise the care, skill, and diligence commonly possessed and exercised by environmental

         engineers under similar circumstances.

                   70.      In particular, but without limitation, GES was negligent in that it (a) used the wrong

         type of piping to convey contaminated water to the filtration system, causing rusting and leakage

         that in turn caused flooding and damage to electrical equipment necessary for the proper

         functioning of the Remediation System, (b) used the wrong size of piping to carry contaminated

         water from the Remediation System’s sump pump to the discharge flow meter, causing the meter

         to clog and back up the system, which in turn caused constant flooding of the Faucet Works Site

         basement, (c) used filters of the wrong gauge that were unable to handle the particulate matter in

         the contaminated water, causing the filters and piping to clog and back up the system, which in

         turn caused constant flooding of the basement, (d) failed to maintain the filtration system properly

         by changing filters regularly and cleaning the filtration system, causing clogs which caused

         constant flooding of the basement, (e) attaching the Remediation System discharge line to a storm

         sewer instead of a sanitary sewer, so that when the discharge line clogged due to improper design,

         installation and maintenance of the Remediation System, it caused rainwater mixed with




                                                             11


                                                         13 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                              INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1     7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18 RECEIVED
                                                                          Page 15 NYSCEF:
                                                                                  of 20   10/19/2018




         contaminated water to flood the basement, and (f) ignoring Remediation System alarm signals so

         that its responses to flood conditions were delayed.

                71.      GES’s negligent installation, maintenance and operation of the Remediation

         System caused the Faucet Works Site basement to be flooded constantly with water contaminated

         with high levels of VOCs, including BTEX and other toxic compounds.

                72.      The constant flooding of the Faucet Works Site basement with contaminated water

         caused vapors containing BTEX and other toxic compounds to permeate the air in the basement

         and first floor of the Faucet Works Site.

                73.      Plaintiff Frank Sabia was continuously exposed throughout the period of the GES

         Project to air contaminated with BTEX and other toxic compounds as a result of the flooding of

         the Faucet Works Site basement with contaminated water as described above.

                74.      Plaintiff Frank Sabia’s exposure to BTEX and other toxic compounds as described

         above has proximately caused him to suffer severe health problems, including heart disease

         resulting in a heart attack in 2017, chronic neurological damage, impaired vision, damage to his

         liver and kidneys, chronic fatigue, and depression.

                75.      By deliberately concealing and failing to remedy the contamination migrating from

         the CFI Site, thus prolonging the exposure of Plaintiff Frank Sabia and the employees and

         customers of Plaintiff Faucet Works to BTEX and other toxic compounds, GES acted with willful

         or wanton negligence, recklessness, and/or conscious or reckless disregard of Plaintiffs’ rights.

                76.      On the facts set forth above Plaintiff Frank Sabia is entitled to recover against GES

         and CPD, jointly and severally, for his physical injuries, pain and suffering, mental anguish, loss

         of consortium, medical costs and other expenses proximately caused by GES’s professional




                                                          12


                                                      14 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                                 INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1        7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18 RECEIVED
                                                                             Page 16 NYSCEF:
                                                                                     of 20   10/19/2018




         negligence, and punitive damages, in an amount to be proven at trial but in any event not less than

         $5,000,000.

                                            SECOND CAUSE OF ACTION
                          (Negligence against GES and CPD on behalf of Plaintiff Faucet Works)

                   77.      Plaintiffs repeat and reallege all of the foregoing allegations as if fully set forth

         herein.

                   78.      Plaintiff Faucet Works is the sole owner the Faucet Works Site.

                   79.      The constant flooding of the Faucet Works Site basement caused by GES’s

         professional negligence as set forth above has caused offensive odors and dangerous

         environmental conditions on the Faucet Works Site.

                   80.      The offensive odors and dangerous environmental conditions described above have

         caused a severe diminution of market value of the Faucet Works Site and of its commercial

         turnover and have damaged its business goodwill.

                   81.      On the facts set forth above Plaintiff Faucet Works is entitled to recover against

         GES and CPD, jointly and severally, for the damage to its assets as described above proximately

         caused by GES’s professional negligence, in an amount to be proven at trial but in any event not

         less than $2,000,000.

                                              THIRD CAUSE OF ACTION
                                      (Breach of Contract Against GES on Behalf of
                                   Plaintiff Faucet Works as a Third-Party Beneficiary)

                   82.      Plaintiffs repeat and reallege all of the foregoing allegations as if fully set forth

         herein.

                   83.      The scope of work under FPA Exhibit C noted that “[i]mpacts to the adjoining

         property [i.e., the Faucet Works Site] building’s sump resulted in the installation of LGACs




                                                             13


                                                         15 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                             INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1     7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18 RECEIVED
                                                                          Page 17 NYSCEF:
                                                                                  of 20   10/19/2018




         [Liquid-phase granular activated carbon, referring to the groundwater filters on the Faucet Works

         Site] and a sump vent.”

                84.      The scope of work under FPA Exhibit C included “O&M [operation and

         maintenance] of the Faucet Works sump system.”

                85.      The “Faucet Works sump system” referenced in Exhibit C to the FPA is the

         remediation and monitoring system installed on the Faucet Works Site as described above.

                86.      Under Section 3(a) of the FPA GES was required to “complete all Remediation

         Activities . . . necessary to achieve NFA Status at the Properties.” As previously noted, “NFA”

         stands for “no further action” and refers to official notice from the DEC that no further remedial

         measures are required at a given site.

                87.      The CPD Site is one of the Properties referenced in Section 3(a) of the RFP.

                88.      NFA status could not be achieved for the CPD Site unless the levels of VOCs,

         including BTEX and other toxic compounds, being detected by the Remediation System fell to

         within standards acceptable to the DEC under applicable laws and regulations.

                89.      The FPA was intended to benefit Plaintiff Faucet Works by requiring GES to

         operate and maintain the Remediation System so that the levels of VOCs, including BTEX and

         other toxic compounds, on the Faucet Works Site would be reduced to legally acceptable levels,

         thus remedying the damage to the Faucet Works Site and restoring its market value.

                90.      The scope of work set out in Exhibit C to the FPA required GES to “pursue CFI to

         assume the Faucet Works liability.”

                91.      The “Faucet Works liability” referenced in Exhibit C to the FPA is the liability for

         petroleum contamination of the Faucet Works Site as complained of herein.




                                                          14


                                                      16 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                           INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1      7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18 RECEIVED
                                                                           Page 18 NYSCEF:
                                                                                   of 20   10/19/2018




                 92.      The FPA was intended to benefit Plaintiff Faucet Works by requiring GES to

         establish CFI’s liability for petroleum contamination of the Faucet Works Site, and, consequently,

         CFI’s obligation to remedy such contamination under applicable state and federal law.

                 93.      Remediation of the damage to the Faucet Works Site caused by contamination

         migrating from the CFI Site would benefit Plaintiff Faucet Works by increasing the market value

         of the Faucet Works Site as compared with its value in a contaminated state.

                 94.      Section 6 of the FPA required GES to perform the scope of work, including

         remediation of the Faucet Works Site by continued operation of the Remediation System, “with

         the degree of skill and care ordinarily exercised by qualified professionals performing the same

         type of services under similar conditions . . . .”

                 95.      The FPA was intended to benefit Plaintiff Faucet Works by ensuring that GES

         performed the GES Project, including but not limited to the operation and maintenance of the

         Remediation System, with ordinary professional care.

                 96.      Based on the foregoing facts Plaintiff Faucet Works is an intended third-party

         beneficiary of the FPA entitled to sue GES for breach of the provisions of the FPA intended to

         benefit Plaintiff Faucet Works.

                 97.      As previously alleged, GES failed to perform the GES Project using ordinary

         professional care.

                 98.      By failing perform the GES Project using ordinary professional care GES breached

         the FPA.

                 99.      GES’s failure to maintain and operate the Remediation System caused reasonably

         foreseeable damage to Plaintiff Faucet Works by making the system ineffective to reduce the

         concentration of VOCs, including BTEX and other toxic compounds, and offensive odors caused



                                                              15


                                                       17 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                             INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1    7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18 RECEIVED
                                                                         Page 19 NYSCEF:
                                                                                 of 20   10/19/2018




         by CPD’s and CFI’s petroleum contamination of the Faucet Works Site, in turn reducing the

         market value of the Faucet Works Site and of Plaintiff Faucet Works’s commercial turnover, and

         damaging the company’s business goodwill.

                100.    GES breached the FPA by failing to “pursue CIF to assume the Faucet Works

         liability,” as required under the scope of work provided in Exhibit C to the FPA.

                101.    GES’s breach of the FPA by failing “to pursue CIF to assume the Faucet Works

         liability” caused reasonably foreseeable damage to Plaintiff Faucet Works by preventing effective

         remediation of the petroleum contamination of the Faucet Works Site, thus preventing recovery of

         its market value as compared with its market value in an uncontaminated state.

                102.    Based on the foregoing facts, Defendant GES is liable to Plaintiff Faucet Works for

         breach of the FPA in an amount to be determined at trial but in any event not less than $2,000,000.

                WHEREFORE, Plaintiffs pray for relief as follows:

                        (1) Judgment in favor of Plaintiff Frank Sabia against GES and CPD, jointly and

                            severally, on Plaintiffs’ First Cause of Action, in an amount to be determined

                            at trial but in any event not less than $5,000,000;

                        (2) Judgment in favor of Plaintiff Faucet Works against GES and CPD, jointly

                            and severally, on Plaintiff’s Second Cause of Action, in an amount to be

                            determined at trial but in any event not less than $2,000,000;

                        (3) Judgement in favor of Plaintiff Faucet Works against GES on Plaintiffs’ Third

                            Cause of Action, in an amount to be determined at trial but in any event not

                            less than $2,000,000; and

                        (4) Granting such other or further legal or equitable as this Court shall deem just

                            and proper in the premises.



                                                          16


                                                      18 of 19
FILED: WESTCHESTER COUNTY CLERK 10/19/2018 03:23 PM                                INDEX NO. 67660/2018
              Case
NYSCEF DOC. NO. 1    7:14-cv-03674-VB-PED Document 475-4 Filed 11/14/18 RECEIVED
                                                                         Page 20 NYSCEF:
                                                                                 of 20   10/19/2018




         Dated: White Plains, New York
                October 19, 2018

                                                           Yours, etc.,
                                                           CERMELE & WOOD LLP

                                                           ___________________________
                                                           Mark Cermele
                                                           Eric Lindquist
                                                           Attorneys for the Plaintiffs
                                                           2 Westchester Park Drive, Ste. 110
                                                           White Plains, New York 10604
                                                           (914) 967-2753




                                                 17


                                              19 of 19
